Dear Representative Dartez:
We are in receipt of your request for an Attorney General's opinion on the question of whether an employee of the parish Sheriff's office can run for the office of constable in the same parish. Your request has been assigned to me for research and reply.
In Attorney General Opinion No. 79-126 we stated, "[t]here is nothing in the law to prohibit a deputy sheriff from running for either the office of justice of the peace or constable."  In Attorney General Opinion No. 98-477 we stated:
    Thus, a constable, holding an elective office in a political subdivision of this state, cannot hold at the same time a full-time appointive office.
    Having recognized that a deputy sheriff constitutes an appointed office as authorized in accordance with R.S.  33:1433, this office has concluded that R.S. 42:63(D) would prevent the simultaneous holding of the position of deputy sheriff on a full-time basis and the local elective office of constable. The law only permits an individual that holds a local elective office to hold an appointive office on a part-time basis. Atty. Gen.Op. No. 96-236.
Thus, in response to your question, it has been and remains our opinion that an employee of the parish Sheriff's office may run for the office of constable in the same parish; however, if elected, the employee may only work part-time for the Sheriff's office in order to comply with the dual-officeholding laws of this state.
We hope that this opinion is responsive to your request. If our office can be of further assistance, please advise.
Yours very truly,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             ___________________________ ANGIE ROGERS LAPLACE Assistant Attorney General
RPI/ARL;mjb
Date Released: December 20, 2001